[Cite as State v. Miller, 2020-Ohio-5377.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,
                                                           CASE NO. 5-20-15
       PLAINTIFF-APPELLEE,

       v.

MARCUS P. MILLER, JR.,                                     OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2019 CR 280

                                       Judgment Affirmed

                           Date of Decision: November 23, 2020



APPEARANCES:

        Michael H. Stahl for Appellant

        Steven M. Powell for Appellee
Case No. 5-20-15


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Marcus P. Miller, Jr. (“Miller”) appeals the

judgment of the Hancock County Court of Common Pleas, alleging (1) that the trial

court erred by denying his motion to withdraw his guilty plea and (2) that he was

denied his right to the effective assistance of counsel. For the reasons set forth

below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On October 22, 2018, a confidential informant made arrangements to

purchase methamphetamines from Mike Campbell (“Campbell”) as part of a

controlled buy operation that was undertaken in coordination with the police. PSI.

The controlled buy was set to occur in the parking lot of a local Family Dollar. PSI.

At 1:45 P.M., the confidential informant went to the Family Dollar parking lot and

entered into a vehicle where Campbell and Miller were waiting for him. PSI. In

exchange for $200.00, the confidential informant received a 3.61-gram compound

that contained methamphetamines. PSI. On June 25, 2019, Miller was indicted on

one count of aggravated trafficking in drugs in violation of R.C. 2925.03(A). Doc.

1. This was a felony of the third degree. Doc. 3. On July 12, 2019, Miller pled not

guilty to this charge. Doc. 7.

       {¶3} On January 6, 2020, Miller appeared before the trial court at a change

of plea hearing. January 6 Tr. 3. Miller withdrew his prior plea of not guilty. Doc.

51. He then pled guilty to the amended charge of one count of attempted aggravated

                                         -2-
Case No. 5-20-15


trafficking in drugs in violation of R.C. 2925.03(A), 2923.02(A). Doc. 51. This

was a felony of the fourth degree. Doc. 51. The trial court accepted Miller’s guilty

plea. Doc. 60. Miller was then released on bond. February 13 Tr. 3. At that time,

Miller told the bond officer that he intended to withdraw his guilty plea and

indicated that he had only pled guilty so that he could get released on bond. Id. at

8. The bond officer noted this in the bond log. Id. at 7.

       {¶4} On February 13, 2020, Miller appeared for his sentencing hearing and

made a verbal motion to withdraw his guilty plea. February 13 Tr. 6. Defense

counsel explained Miller’s reasons for wanting to withdraw his guilty pleas as

follows:

       [I]n this alleged incident, there are allegedly three people inside a
       vehicle engaging in a drug transaction. One of the three people *
       * * has since deceased, possibly from an overdose on drugs. Then
       there is the person accused of this [Miller], and then there is a
       confidential informant. We have reason to believe that [the]
       confidential informant has been and will be less than cooperative
       with the State of Ohio.

February 13 Tr. 6. However, defense counsel further explained that

       this [was] information that was made available to us before the
       plea. We advised the State of Ohio of such. And that was, I think,
       one of the reasons for evidentiary concerns for the plea deal to be
       engaged in, reducing the felony three to a felony four, significantly
       minimizing my client’s exposure to a maximum penalty of 36
       months, to now a potential 18 months in prison, minus credit for
       any time he has served.




                                         -3-
Case No. 5-20-15


Id. at 6-7. Defense counsel also indicated that Miller had pled guilty so that he could

be released on bond, seek out the confidential informant, and “verify whether the

confidential informant would testify against [him] * * *.” Id. at 13.

       {¶5} The State noted that Miller had not filed a motion to withdraw his guilty

plea before his sentencing hearing. February 13 Tr. 8, 10. However, the State did

confirm the representations of the defense counsel regarding the plea negotiations,

saying that it was

       correct that part of the plea negotiations, or reasons for the
       State’s offer had to do with an uncooperative confidential
       informant, another deceased potential witness, and other
       evidentiary concerns and factors. This was part of the give and
       take of the plea agreement, if you will, and part of a joint
       sentencing recommendation.

Id. at 9. The State further noted that the trial court had engaged in “a very extensive

Rule 11 colloquy” when Miller had pled guilty. Id. at 10. The State asserted that

“there [was] no lawful reason why this knowing, intelligent and voluntary plea * *

* should not proceed forward.” Id.

       {¶6} After hearing the arguments of the parties, the trial court then evaluated

the circumstances of this case under the appropriate factors. February 13 Tr. 17-22,

citing State v. Ferdinandsen, 3d Dist. Hancock No. 5-16-08, 2016-Ohio-7172, ¶ 9.

The trial court then denied Miller’s motion to withdraw his guilty plea and

proceeded to sentencing. Id. at 22. On February 25, 2020, the trial court issued its

judgment entry of sentencing. Doc. 67.


                                         -4-
Case No. 5-20-15


       {¶7} The appellant filed his notice of appeal on March 10, 2020. Doc. 73.

On appeal, Miller raises the following two assignments of error:

                           First Assignment of Error

       The trial court’s decision to deny Mr. Miller’s motion to withdraw
       his plea was arbitrary, and as such was made in error.

                          Second Assignment of Error

       Mr. Miller’s counsel provided ineffective assistance of counsel by
       failing to investigate the claims made by Mr. Miller and failing to
       request additional time within which to file a written motion to
       withdraw.

                            First Assignment of Error

       {¶8} Miller argues that the trial court erred and abused its discretion in

denying his motion to withdraw his guilty plea.

                                  Legal Standard

       {¶9} “A motion to withdraw a guilty plea is governed by Crim.R. 32.1 * *

*.” State v. Bush, 3d Dist. Union No. 14-2000-44, 2002-Ohio-6146, ¶ 10. Under

Crim.R. 32.1,

       A motion to withdraw a plea of guilty or no contest may be made
       only before sentence is imposed; but to correct manifest injustice
       the court after sentence may set aside the judgment of conviction
       and permit the defendant to withdraw his or her plea.

Crim.R. 32.1. While “a presentence motion to withdraw a guilty plea should be

freely and liberally granted[,] * * * a defendant does not have an absolute right to




                                        -5-
Case No. 5-20-15


withdraw a plea prior to sentencing.” State v. Xie, 62 Ohio St.3d 521, 527, 584

N.E.2d 715, 719 (1992).

       {¶10} “A trial court must conduct a hearing to determine whether there is a

reasonable and legitimate basis for the withdrawal of the plea.” Xie, paragraph one

of the syllabus.

       Some of the factors that are weighed in considering the trial
       court’s decision on a presentence motion to withdraw a plea are
       as follows: (1) whether the state will be prejudiced by withdrawal;
       (2) the representation afforded to the defendant by counsel; (3)
       the extent of the Crim.R. 11 plea hearing; (4) the extent of the
       hearing on the motion to withdraw; (5) whether the trial court
       gave full and fair consideration to the motion; (6) whether the
       timing of the motion was reasonable; (7) the reasons for the
       motion; (8) whether the defendant understood the nature of the
       charges and potential sentences; and (9) whether the accused was
       perhaps not guilty or had a complete defense to the charge. State
       v. Griffin (2001), 141 Ohio App.3d 551, 554, 752 N.E.2d 310 [7th
       Dist.].

State v. Lane, 3d Dist. Allen No. 1-10-10, 2010-Ohio-4819, ¶ 21. “None of the

factors is determinative on its own and there may be numerous additional aspects

‘weighed’ in each case.” State v. North, 3d Dist. Logan No. 8-14-18, 2015-Ohio-

720, ¶ 16.

       {¶11} “The decision to grant or deny a motion to withdraw a guilty plea is

within the sound discretion of the trial and will not be disturbed on appeal, absent

an abuse of discretion.” State v. Peacock, 3d Dist. Seneca No. 13-13-42, 2014-

Ohio-1571, ¶ 26. An abuse of discretion is not merely an error of judgment. State

v. Sullivan, 2017-Ohio-8937, [102 N.E.3d 86], ¶ 20 (3d Dist.). Rather, an abuse of

                                        -6-
Case No. 5-20-15


discretion is present where the trial court’s decision was arbitrary, unreasonable, or

capricious. State v. Howton, 3d Dist. Allen No. 1-16-35, 2017-Ohio-4349, ¶ 23.

When the abuse of discretion standard applies, an appellate court is not to substitute

its judgment for that of the trial court. State v. Thompson, 2017-Ohio-792, 85

N.E.3d 1108, ¶ 11 (3d Dist.).

                                   Legal Analysis

       {¶12} In this case, the trial court considered the circumstances of this case

under the nine factors that are to guide the determination of whether to grant or deny

a motion to withdraw a guilty plea. We will consider the trial court’s findings under

each of these factors. First, as to whether the State would be prejudiced, the trial

court determined that the impact on the State would be negligible. February 13 Tr.

18. The trial court pointed to the fact that the prosecution “still had issues about

whether the CI would testify.” Id.

       {¶13} Second, as to the defendant’s representation by counsel, the trial court

noted that Miller had “not indicated * * * that he believe[d defense counsel’s]

representation [was] ineffective, subpar, inadequate in any way.” February 13 Tr.

18. The trial court further found that defense counsel was “competent” in his

practice. Id. Third, as to the extent of the Crim.R. 11 plea hearing, the record

indicates that the trial court conducted a thorough Crim.R. 11 colloquy before

accepting Miller’s guilty plea. Id. at 19. See January 6 Tr. 17-48.



                                         -7-
Case No. 5-20-15


       {¶14} Fourth, as to the extent of the hearing on the motion to withdraw the

guilty plea, the trial court offered both the State and the Defense “the opportunity to

present any additional evidence or argument” on the matter of withdrawing the plea.

February 13 Tr. 19. However, “the Defendant, the defense counsel, State * * * all

indicated that they had no additional information to present to the Court.” Id. at 20.

Fifth, the record indicates that the trial court gave adequate consideration to this

motion to withdraw. The trial court heard the statements and arguments of defense

counsel and the prosecutor. Id. at 8, 12, 14. Further, the trial court considered the

circumstances of this case under each of the nine applicable factors. Id. at 17-22.

See Lane, supra, at ¶ 21.

       {¶15} Sixth, the trial court determined that the timing of the motion was

“unreasonable.” February 13 Tr. 20. While Miller told the bond officer that he was

going to withdraw his guilty plea upon his release from jail, he did not inform

defense counsel of this intention or ask his attorney to file a motion to withdraw his

guilty plea with the trial court. Id. Further, the motion to withdraw was made orally

at the sentencing hearing. Id. at 8. No motion was filed with the trial court prior to

the sentencing hearing.

       {¶16} Seventh, the basis of the motion to withdraw was the fact that the

confidential informant may not cooperate as a witness for the State. February 13

Tr. 21. However, the trial court noted that the State and the Defense were aware of

this fact before the plea agreement was entered. Id. at 6, 9. Defense counsel and

                                         -8-
Case No. 5-20-15


the prosecutor indicated that the lack of cooperation from the confidential informant

influenced the plea negotiations and was a reason that Miller received a reduced

charge in exchange for pleading guilty. Id.

       {¶17} Eighth, the trial court determined that Miller understood the nature of

the charges and the potential sentences. February 13 Tr. 21. During the Crim.R. 11

colloquy at the change of plea hearing, the trial court gave an extensive explanation

of the charges against Miller and the potential penalties that he could receive.

January 6 Tr. 15, 22-25, 27-40. In response, Miller stated that he had reviewed the

various options before him with his attorney and understood the matters discussed

during the colloquy. Id. at 21, 46.

       {¶18} Ninth, no additional information that tended to establish a potential

complete defense or show that Miller was not guilty was presented at the hearing on

this motion. February 13 Tr. 21. The fact that the confidential informant was not

fully complying with the prosecution could potentially pose issues for the State if

this case were to proceed to trial. However, the lack of cooperation from the

confidential informant is not a complete defense to the charge and is not, in and of

itself, an indication that Miller is not guilty of the charged offense. Id. at 21.

       {¶19} Having considered the circumstances of this case under the nine

applicable factors, the trial court concluded that Miller did not have a reasonable

and legitimate basis for withdrawing his guilty plea. After reviewing the evidence

in the record, we do not find any indication that the trial court abused its discretion

                                          -9-
Case No. 5-20-15


in reaching this determination and in denying Miller’s motion to withdraw his guilty

plea. Thus, Miller’s first assignment of error is overruled.

                            Second Assignment of Error

       {¶20} Miller argues that he was denied his right to the effective assistance of

counsel because his defense counsel failed to fully investigate whether the

confidential informant was willing to cooperate with the State as a witness.

                                   Legal Standard

       {¶21} “Under Ohio law, ‘a properly licensed attorney is presumed to carry

out his duties in a competent manner.’” State v. Harvey, 3d Dist. Marion No. 9-19-

34, 2020-Ohio-329, ¶ 57, quoting State v. Gee, 3d Dist. Putnam No. 12-92-9, 1993

WL 270995 (July 22, 1993). For this reason, the appellant has the burden of proving

that he or she was denied the right to the effective assistance of counsel. State v.

Brown, 3d Dist. Hancock No. 5-17-19, 2018-Ohio-899, ¶ 42. “In order to prove an

ineffective assistance of counsel claim, the appellant must carry the burden of

establishing (1) that his or her counsel’s performance was deficient and (2) that this

deficient performance prejudiced the defendant.” State v. McWay, 3d Dist. Allen

No. 1-17-42, 2018-Ohio-3618, ¶ 24, quoting Strickland v. Washington, 466 U.S.

668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶22} In order to establish deficient performance, the appellant must

demonstrate that trial “counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

                                        -10-
Case No. 5-20-15


Howton, supra, at ¶ 35, quoting Strickland at 687. Generally, “[a] claim of

ineffective assistance of counsel is waived by a guilty plea * * *.” State v. Pettaway,

3d Dist. Seneca No. 13-14-20, 2015-Ohio-226, ¶ 12. However, an ineffective

assistance of counsel claim may still exist if the alleged deficient performance

“resulted in * * * [the appellant’s] plea not being voluntary or intelligent.” Id.

       {¶23} In order to establish prejudice, “the defendant must show a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have

been different.” State v. Davis, 3d Dist. Seneca No. 13-16-30, 2017-Ohio-2916, ¶

36, quoting State v. Bibbs, 2016-Ohio-8396, 78 N.E.3d 343, ¶ 13 (3d Dist.). Thus,

“[t]o establish prejudice when ineffective assistance of counsel relates to a guilty

plea, a defendant must show there is a reasonable probability that but for counsel’s

deficient or unreasonable performance the defendant would not have pled guilty.

State v. Brown, 3d Dist. Union No. 14-08-11, 2008-Ohio-4649, ¶ 28. If the appellant

does not establish one of these two prongs, the appellate court does not need to

consider the facts of the case under the other prong of the test. State v. Baker, 3d

Dist. Allen No. 1-17-61, 2018-Ohio-3431, ¶ 19, citing State v. Walker, 2016-Ohio-

3499, 66 N.E.3d 349, ¶ 20 (3d Dist.).

       {¶24} As a general matter, the representation of a defendant “carries with it

a burden to investigate.” State v. Bradley, 42 Ohio St.3d 136, 146, 538 N.E.2d 373,

383 (1989).



                                         -11-
Case No. 5-20-15


       [C]ounsel has a duty to make reasonable investigations or to make
       a reasonable decision that makes particular investigations
       unnecessary. In any ineffectiveness case, a particular decision not
       to investigate must be directly assessed for reasonableness in all
       the circumstances, applying a heavy measure of deference to
       counsel’s judgments.

Id. (examining a situation in which the appellant alleged defense counsel was

ineffective for failing to interview the State’s witnesses), quoting Strickland, supra,

at 466. See also State v. Hartman, 2016-Ohio-2883, 64 N.E.3d 519, ¶ 54 (2d Dist.)

(holding “that defense counsel has an obligation to conduct a reasonable pre-trial

investigation sufficient to develop appropriate defense strategies.”).

                                   Legal Analysis

       {¶25} In this case, the record indicates that Miller’s defense counsel was

aware of the issues that the State was having with the confidential informant as a

witness. February 13 Tr. 6-7. Further, according to both parties, the issues the State

was having with the confidential informant factored into the plea negotiations and

were part of the reason Miller was able to secure a reduction of the charge against

him in exchange for pleading guilty. Id. at 6-7, 9. Given that defense counsel

already knew about the issues that the State was having with this confidential

informant, Miller has not explained the value of any further investigation into this

matter or how this alleged failure to investigate further was objectively

unreasonable. See State v. Hercutt, 12th Dist. Butler No. CA94-05-108, 1994 WL

580218, *1 (Oct. 24, 1994).


                                         -12-
Case No. 5-20-15


       {¶26} After examining the materials in the record, we conclude that Miller

has not established that his defense counsel’s performance was deficient. See

Bradley, supra, at 146. Further, Miller also did not establish that he would not have

pled guilty if his defense counsel had engaged in further investigation of this matter.

Thus, he has not carried the burden of proving that he was denied his right to the

effective assistance of counsel. Miller’s second assignment of error is overruled.

                                     Conclusion

       {¶27} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Hancock County Court of Common Pleas

is affirmed.

                                                                 Judgment Affirmed

SHAW P.J. and ZIMMERMAN J., concur.

/hls




                                         -13-